DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites the mental process of “selecting one of the first and second hollow fiber filter elements”. See MPEP § 2106.04(a). This judicial exception is not integrated into a practical application because the claims do not use the selection of the first and second hollow fiber filter element to effect a transformation or reduction of a particular article to a different state or thing or otherwise integrate the judicial exception into some meaningful way into a practical application. The only steps that are performed after the selection are inserting the selected one of the first and second hollow fiber filter elements into a housing, and circulating a fluid through the housing. It does not appear that either of these post-selection steps were changed because of the selection. See MPEP § 2106.05(c) and (e). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims to not appear to be directed to more than well-understood, routine, conventional activities previously known to industry, and which are specified at a high level of generality. Instead, Claims 13-17 appear to merely indicate the field of use of circulating a fluid through the housing. See MPEP § 2106.05(h).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





With regard to Claim 13, the preamble states “a method of filtering a biological substance”. However, no biological substances are claimed in the bodies of any of Claims 13-17, and the step of filtering biological substances is not claimed in any of the bodies of the claims. As a result, it is unclear if the preamble of Claim 13 is intended to be a positive limitation of the method or merely indicating intended use. 
MPEP § 2111.02(II) states that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art”. For the purpose of examination, the Examiner interprets the preamble to not result in a manipulative difference between the claimed invention and the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brellisford (US 2010/0059443).





With regard to Claim 1, Brellisford discloses fluid treatment devices for use in tangential flow filtration (TFF) comprising a housing unit and a composite material comprising a plurality of pores (Abstract). Brellisford discloses a hollow fiber filter comprising a housing and a hollow fiber filter element disposed within the housing, the hollow fiber filter element comprising a first end and a second end (Abstract, [0013], [0131], TFF devices may be hollow fiber devices having two ends). Brellisford discloses a porous wall between the first and second end, and a lumen running therethrough, said lumen open to the first and second ends, and a central longitudinal axis extending between the first and second ends ([0131], inside of fiber (lumen), the fiber has a central longitudinal axis extending between the first and second ends when fiber is straight).
Brellisford discloses a non-permeable covering disposed about a first portion of the porous wall of the hollow fiber filter element ([0131], inside of fiber (lumen) isolated from the outside of the fiber with potting material (non-permeable covering) at both ends).
Brellisford discloses a watertight seal disposed about an exterior surface of each of the first and second ends between the exterior surface of each of the first and second ends and the housing (Abstract, [0131], a top portion of the potting material at the first end and a bottom portion of the potting material at the second end form the water tight seals disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing the hollow fiber).
Brellisford discloses wherein said non-permeable covering extends circumferentially about the porous wall of the hollow fiber filter element (([0131], the potting material surrounding the hollow fiber would surround the circumference of the fiber to seal and isolate the lumen of the fiber from the exterior of the fiber).
Brellisford discloses wherein a second portion of the porous wall of the hollow fiber is not covered by the non-permeable covering ([0131], the hollow fiber is not covered by the potting material in between the two ends).
Brellisford discloses said non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis ([0131], a portion of the potting material adjacent the top portion at the first end and adjacent the water tight seal at the first end continues to extend below the first end). 
However, if Brellisford is silent to said non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis, it would have been obvious to one of ordinary skill in the art to extend said non-permeable covering from the watertight seal of the first end toward the second end along a length of the central longitudinal axis, in order to extend the watertight seal and make the seal stronger.
With regard to Claim 3, Brellisford discloses wherein a third portion of the porous wall is covered by the non-permeable covering, the third portion positioned between the second portion of the porous wall and the watertight seal of the second end of the hollow fiber filter element ([0131], a portion of the potting material adjacent the bottom portion at the second end and adjacent the water tight seal at the second end continues to extend above the second end). 
However, if Brellisford is silent to wherein a third portion of the porous wall is covered by the non-permeable covering, the third portion positioned between the second portion of the porous wall and the watertight seal of the second end of the hollow fiber filter element, it would have been obvious to one of ordinary skill in the art to extend said non-permeable covering from the watertight seal of the second end toward the first end along a length of the central longitudinal axis, in order to extend the watertight seal and make the seal stronger.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brellisford (US 2010/0059443), as applied to the claims above, in view of Kawatani (US 2012/0318727).
With regard to Claims 4 and 5, Brellisford discloses all the limitations in the claims as set forth above. Brellisford discloses that the potting material may be inorganic material, organic material, or a mixture of both, and may be natural or synthetic ([0131]). However, Brellisford is silent to wherein the covering (potting material) comprises polyurethane (Claim 4), or wherein the water tight seal (created by the potting material) comprises polyurethane (Claim 5).
Kawatani discloses a hollow fiber membrane type medical device with a potting resin embedding both ends of the bundle of the hollow fiber membrane (Abstract, [0036]). Kawatani discloses that the potting resin may be a polyurethane resin, which is an organic material ([0106]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the covering (potting material) of Brellisford comprises polyurethane (Claim 4), or wherein the water tight seal (created by the potting material) comprises polyurethane (Claim 5), as taught by Kawatani, since polyurethane is an organic material which Brellisford states is an acceptable material for the potting material.
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Seeley (“Introduction to tangential flow filtration for laboratory and process development applications”), herein known as Schwartz, in view of Brellisford (US 2010/0059443).
With regard to Claim 13, Schwartz discloses that tangential flow filtration (TFF) is a rapid and efficient method for separation and purification of biomolecules (Page 1/Introduction). Schwartz discloses a method of filtering a biological substance, the method comprising providing first and second hollow fiber filter elements (Page 5/Tangential flow device assembly, Tangential flow filtration systems typically require a TFF device such as a hollow fiber module; Page 7/Step 4: Determine the required membrane area for the application, choosing an appropriate cassette depends on the total sample volume, required process time, and desired final sample volume; the membrane area (A) required for processing a sample in a specified time is proportional to the throughput volume (V) and inversely proportional to the filtrate flux rate (J) and process time (T) (providing a first cassette [first hollow fiber filter element] and a second cassette [second hollow fiber filter element])).
Schwartz discloses selecting one of the first and second hollow fiber filter elements (Page 7/Step 4: Determine the required membrane area for the application, choosing an appropriate cassette (choice between first and second hollow fiber filter elements) depends on the total sample volume, required process time, and desired final sample volume).
Schwartz discloses inserting the selected one of the first and second hollow fiber filter elements into a housing of the filtration system, and circulating a fluid through the housing (Page 5, Figure 5, Process Variables in Tangential Flow Filtration).
However, Schwartz is silent to each of the first and second hollow fiber filter elements comprising a first end, a second end, a porous wall extending between the first and second ends, a lumen running therethrough, the lumen open to the first and second ends, a central longitudinal axis extending between the first and second ends, a watertight seal disposed about an exterior surface of each of the first and second ends, and a non-permeable covering disposed about a first portion of the porous wall of the hollow fiber filter element, said non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis, wherein said non-permeable covering extends circumferentially about the porous wall of the hollow fiber filter element, and wherein a second portion of the porous wall of the hollow fiber is not covered by the non-permeable covering.
Brellisford discloses fluid treatment devices for use in tangential flow filtration (TFF) comprising a housing unit and a composite material comprising a plurality of pores (Abstract). Brellisford discloses a hollow fiber filter comprising a housing and a hollow fiber filter element disposed within the housing, the hollow fiber filter element comprising a first end and a second end (Abstract, [0013], [0131], TFF devices may be hollow fiber devices having two ends). Brellisford discloses a porous wall between the first and second end, and a lumen running therethrough, said lumen open to the first and second ends, and a central longitudinal axis extending between the first and second ends ([0131], inside of fiber (lumen), the fiber has a central longitudinal axis extending between the first and second ends when fiber is straight).
Brellisford discloses a non-permeable covering disposed about a first portion of the porous wall of the hollow fiber filter element ([0131], inside of fiber (lumen) isolated from the outside of the fiber with potting material (non-permeable covering) at both ends).
Brellisford discloses a watertight seal disposed about an exterior surface of each of the first and second ends between the exterior surface of each of the first and second ends and the housing (Abstract, [0131], a top portion of the potting material at the first end and a bottom portion of the potting material at the second end form the water tight seals disposed about the exterior surface of each of the first and second ends between said exterior surface and a housing enclosing the hollow fiber).
Brellisford discloses wherein said non-permeable covering extends circumferentially about the porous wall of the hollow fiber filter element (([0131], the potting material surrounding the hollow fiber would surround the circumference of the fiber to seal and isolate the lumen of the fiber from the exterior of the fiber).
Brellisford discloses wherein a second portion of the porous wall of the hollow fiber is not covered by the non-permeable covering ([0131], the hollow fiber is not covered by the potting material in between the two ends).
Brellisford discloses said non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis ([0131], a portion of the potting material adjacent the top portion at the first end and adjacent the water tight seal at the first end continues to extend below the first end).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each of the first and second hollow fiber filter elements of Schwartz to comprise a first end, a second end, a porous wall extending between the first and second ends, a lumen running therethrough, the lumen open to the first and second ends, a central longitudinal axis extending between the first and second ends, a watertight seal disposed about an exterior surface of each of the first and second ends, and a non-permeable covering disposed about a first portion of the porous wall of the hollow fiber filter element, said non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis, wherein said non-permeable covering extends circumferentially about the porous wall of the hollow fiber filter element, and wherein a second portion of the porous wall of the hollow fiber is not covered by the non-permeable covering, as taught by Brellisford, since the hollow fiber filter elements of Brellisford are suitable for tangential flow filtration.
However, modified Schwartz is silent to wherein the first hollow fiber filter element is characterized by a first throughput volume, the second hollow fiber filter element is characterized by a second throughput volume, wherein a length of the second portion of the porous wall of the first hollow fiber filter element is different than a length of the second portion of the second hollow fiber filter element such that the first throughput volume is different than the second throughput volume.
As Schwartz suggests on Page 7, different cassettes will have different throughput volumes depending on their membrane area, and a user will select a specific cassette based on the throughput volume (V), filtrate flux rate (J), and process time (T)
Schwartz discloses a method of scaling a filtration process utilizing a thick walled hollow fiber element (Page 1/Why use tangential flow filtration?, TFF can be scaled-up or scaled-down; materials of construction and cassette path length allow conditions established during pilot-scale trials to be applied to process-scale applications; Page 5/Tangential flow device assembly, Tangential flow filtration systems typically require a TFF device such as a hollow fiber module). 
Schwartz discloses that choosing an appropriate membrane area depends on the total sample volume, required process time, and desired final sample volume (Page 7). Schwartz shows that the desired final sample volume subtracted from the total sample volume equals the throughput volume (Pages 7-8/Example 1, V=volume of filtrate generated). Schwartz shows that the membrane area (A) is proportional to the throughput volume (V) and inversely proportional to the filtrate flux rate (J) and process time (T) (Page 7).
Since cassettes having different throughput volumes will have different membrane areas, it would be obvious to one of ordinary skill in the art that hollow fiber filter elements of different membrane areas may have different lengths, since membrane area is dependent on the length of the hollow fiber filter element.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first hollow fiber filter element of modified Schwartz is characterized by a first throughput volume, the second hollow fiber filter element is characterized by a second throughput volume, wherein a length of the second portion of the porous wall of the first hollow fiber filter element is different than a length of the second portion of the second hollow fiber filter element such that the first throughput volume is different than the second throughput volume, as taught by Schwartz, since choosing an appropriate membrane area depends on the total sample volume, required process time, and desired final sample volume, and since cassettes having different throughput volumes will have different membrane areas, such that hollow fiber filter elements of different membrane areas may have different lengths, since membrane area is dependent on the length of the hollow fiber filter element.
With regard to Claims 14 and 15, Schwartz discloses wherein the first throughput volume is greater than the second throughput volume (Claim 14) or wherein the first throughput volume is less than the second throughput volume (Claim 15) (Page 1, TFF can be scaled up or scaled down, suggesting that the first volume of modified Schwartz may be greater than or less than the second volume).
With regard to Claim 17, modified Schwartz is silent to wherein at least one of the first and second hollow fiber filter elements further comprises a third portion of the porous wall covered by the non-permeable covering, the third portion positioned between the second portion of the porous wall and the watertight seal of the second end.
Brellisford discloses wherein a third portion of the porous wall is covered by the non-permeable covering, the third portion positioned between the second portion of the porous wall and the watertight seal of the second end of the hollow fiber filter element ([0131], a portion of the potting material adjacent the bottom portion at the second end and adjacent the water tight seal at the second end continues to extend above the second end). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein at least one of the first and second hollow fiber filter elements of modified Schwartz further comprises a third portion of the porous wall covered by the non-permeable covering, the third portion positioned between the second portion of the porous wall and the watertight seal of the second end of the hollow fiber filter element, as taught by Brellisford, since it would have been obvious to one of ordinary skill in the art to extend said non-permeable covering from the watertight seal of the second end toward the first end along a length of the central longitudinal axis, in order to extend the watertight seal and make the seal stronger.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Seeley (“Introduction to tangential flow filtration for laboratory and process development applications”), herein known as Schwartz, in view of Brellisford (US 2010/0059443), as applied to the claims above, and in further view of Burr (US 2012/0074054.
With regard to Claim 16, modified Schwartz discloses all the limitations in the claims as set forth above. However, modified Schwartz is silent to wherein the covering is one or more of the following: dip coat, spray coat, and shrink wrap.
     Burr discloses that a first segment of a hollow fiber membrane is embedded within a block of potting material (Abstract). Burr discloses that embedding the hollow fibers into the potting material is performed by dipping or submerging the first segment of the hollow fibers into the potting material ([0017]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the covering (potting material) of modified Schwartz is one or more of the following: dip coat, spray coat, and shrink wrap, as taught by Burr, since dip coating is a common method for potting hollow fiber membranes.
Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. Applicant argues on Page 8 of the Remarks that Brellisford does not disclose a non-permeable covering disposed about a first portion of the porous wall of the hollow fiber filter element, the non-permeable covering extending from the watertight seal of the first end toward the second end along a length of the central longitudinal axis, and a second portion of the porous wall of the hollow fiber not covered by the non-permeable covering.
In response, please see new ground of rejection of Claim 1 over Brellisford necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777